DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/31/21 have been fully considered but they are not persuasive. Applicant argues with respect to independent claim 10 that the prior art of Berg discloses that an optical coupler is at best a part of the splice component and not part of the optical sensors contained in the senor mechanism. Examiner respectfully disagrees. As currently recited, the claims generally require an optical sensor. That is to say that the entire component of Berg is an optical sensor and it comprises the elements claimed. The current claim limitations make no specific language as to the components and the relationships to the location of the splice component nor the “sensor mechanism”. Furthermore, with respect to claim 10, no sensor mechanism is recited at all aside from possibly the mirror.
Secondly, Applicant argues that Berg fails to disclose that a first optical fiber of the cable is coupled to a second fiber of the cable by an optical coupler of the splice component. Claim 10 broadly recites that a first and second fiber are coupled. There is no detail as to what the coupler comprises. Berg at the very least has at least two portions of fiber that are coupled at portion 120.
Applicant further argues the FBGs of Berg are not part of the sensor components 120 and 170. As noted above, the claim makes no specific recitation of component locations relative to one another. For the sake of argument, any one of the portions (120, 150, 170 or hydrophone 180) could be sensor components and each having couplers and take out locations. Further, Berg 
Finally, with regard to the secondary reference of Townley-Smith, Applicant argues that such an incorporation could not occur. As noted above, any number of the component portions including the hydrophone could incorporate reflective sensor components. Berg discloses that such art recognized equivalents could be used. Therefore, substituting one reflective means for another would be within the level of ordinary skill in the art.
With regard to the arguments relating to claims 19 and dependent claims reselctively, they follow the same arguments above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15, 19 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0067002 to Berg, and further in view of US 2005/0077455 to Townley-Smith et al (hereinafter TS).
Berg discloses in the abstract and figure 3, a fiber optic cable comprising: 
a plurality of optical fibers (see figure 14A for multiple fibers); 
an optical sensor (paragraph 6) comprising: 
a first optical coupler (paragraph 41; line 7) coupled to a first of the optical fibers and a second of the optical fibers at a first sensor takeout location (paragraph 41 describes the first sensor location at a takeout); 
a first reflective fiber based sensor (paragraph 26) coupled to the first of the optical fibers at a second sensor takeout location (Berg discloses a FBG based sensor but discloses for the sake of brevity, all types of reflective sensors are not disclosed but are well known); 
wherein the first sensor takeout location is longitudinally offset from the second sensor takeout location (EB and EB1 are offset; figure 3).
As to claim 11, multiple break-out sensor locations are disclosed (each occurrence of “32” in figure 1).
Claims 13-15 relate to multiple takeout locations (such as applicant figure 11). Each occurrence of “32” in figure 1 would represent another splice point Berg discloses in figure 3. 
As to claims 23-24, Berg discloses WDM techniques (paragraph 26).
However, Berg fails to explicitly disclose the fiber sensor comprising a mirror. It is noted that Berg discloses the commonality and function of reflective-based optical signals in paragraph 41. 
As to subsequesnt dependent claims 12 and 19, each takeout disclosed in figure 1 would itself have its own reflective sensor.
TS discloses such a common reflective mirror sensor (84; figure 1) to sense a reflected wavelength for a sensor via a Faraday rotator mirror.
.
Claims 16-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg in view of TS as applied to claims above, and further in view of Menezo (cited in prior office action).
Berg in view of TS discloses the invention as claimed including the use of an interferometer (135) but fails to disclose the type used as being a Michelson-type or Fabry Perot. It is first noted that Perot-type interferometers may include Michelson-types. Secondly, these types of interferometers are commonly known and used in the art.
Menezo discloses the use of such a well known interferometer. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a well known type of interferometer (either Michelson or Perot) in the device of Berg in view of TS as taught by Menezo to properly sense and analyze data being sensed. Further, since applicant is claiming different types of interferometers, it appears there is a lack of criticality with regard to either type to be used.
Examiner suggests amendment to better clarify the “takeout” locations and how that relates to the laterally offset sensors (ie. Better structural disclosure of Applicant figure 8). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883